           Case 1:20-cr-00030-SPW Document 71 Filed 02/11/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR 20-30-BLG-SPW-l


                         Plaintiff,
                                                ORDER SETTING
           vs.                                  SENTENCING

 BO BRYAN FISH,

                         Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on January 27, 2021. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on January

27, 2021 (Doc. 66). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 66)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Monday,June 28,2021 at 9:30 a.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00030-SPW Document 71 Filed 02/11/21 Page 2 of 4
Case 1:20-cr-00030-SPW Document 71 Filed 02/11/21 Page 3 of 4
Case 1:20-cr-00030-SPW Document 71 Filed 02/11/21 Page 4 of 4
